KNOX, District Judge.
The report of the referee will be confirmed. In view of the decision in Benedict v. Ratner, 268 U. S. 353, 45 S. Ct. 566, 69 L. Ed. 991, 6 Am. Bankr. Rep. (N. S.) 9, I do not think that any countenance can be given to the practice that prevailed between Levin and the bankrupts. He acquiesced in the use by the bankrupts of moneys that were assigned to him. Such acquiescence, when continued as it was here, was the equivalent of an agreement that the bankrupts might do what they did.